McLaughlin, J."(concurring):
The Legislature had the power to impose a tax upon the delivery or. transfer of shares or certificates of stock. (People ex rel. Hatch v. Reardon, 184 N. Y. 431.) Having the power to impose the tax, it could also jiro vide the method of collection (Genet v. City of Brooklyn, 99 N. Y. 296); and, to aid in the collection, it could require that a book or memorandum should be kept by the person making the transfers, which should be open to the inspection of the jiroper authorities. (Boyd v. United States, 116 U. S. 616.) TSTor can the inspection be refused on the ground that it might furnish criminating evidence against the jierson required to keeji the book .or memorandum. ' (St. John v. New York, 201 U. S. 633.) As was said in the Boyd case: “ The supervision authorized to be exercised by officers of the revenue over the manufacture or custody' of excisable articles, and the entries thereof in books required by law to be kept for their inspection, are necessarily excepted out of the category of unreasonable searches and seizures.”
The trouble with the statute, as I read it, is that it goes much *824further than this. It purports to give the Comptroller and his representatives power to inspect not only the book or memorandum required by law to be kept, but the books and papers generally of persons liable for the tax. • It was the relator's refusal to comply ' with the demand for leave to inspect all his private books and papers generally for which he was held.
/The case, therefore, falls within the principle laid down in the Boyd Case {supra), and for that reason I concur in the conclusion reached by Mr. Justice Scott.
.Order reversed and relator discharged. Settle order on notice.